Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed 24 March 2022, the following has occurred: claims 1 and 33 have been amended.
Now claims 1-23, 26-28 and 30-33 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23, 26-28 and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of checking the quality of content in a structured clinical record. The limitations of 
[… obtaining …] data from a plurality of electronically stored data sources, the data sources comprising unstructured or differently-structured data; […]; in response to a triggering event selected from among a plurality of different triggering events occurring, providing a data quality test that checks the content of at least a portion of the data content in the structured clinical record; determining, by applying the data quality test to the portion of the data content, according to a test suite encoded with the data quality test, whether the portion of the data content is structured according to a scheme in which the portion of the data content is mapped to medical concepts,  the test suite selected from among a plurality of possible test suites,  the data quality test identifying which data elements within the portion of the data content to evaluate and which validation rules or checks to apply to the data elements, wherein the test suite comprises a genetic testing test suite, wherein the data quality test within the genetic testing test suite includes molecular variant criteria comprising identifying a gene and a type of molecular variant of the gene; returning the results of the data quality test; and when the results of the data quality test indicate that the evaluated data elements are accurately structured within a threshold level, providing a copy of the portion of the data content to one or more recipients, the copy comprising the evaluated data elements.
, as drafted is a method that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example the claims encompass a person obtaining data, thinking about quality criteria for a quality test, applying the quality test to structured content, determining the results of the quality test and providing the accurately structured documents to a recipient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “ingesting data from a plurality of electronically stored data sources” and “structuring the data from the plurality of data sources to generate a structured clinical record”. The “ingesting data from a plurality of electronically stored data sources” is recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “structuring the data from the plurality of data sources to generate a structured clinical record” is recited at a high-level of generality. (i.e., as a general means of data extraction and storage) and amounts to merely linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “ingesting data from a plurality of electronically stored data sources” and “structuring the data from the plurality of data sources to generate a structured clinical record” were considered extra-solution activity and/or generally linking to a particular technological environment. The “ingesting data from a plurality of electronically stored data sources” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “structuring the data from the plurality of data sources to generate a structured clinical record” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in 20050234740 (Krishnan): paragraph [0035]; 20190005012 (Piestas): Abstract; structuring unstructured data is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-23, 26-28 and 30-33 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-3, 17 further define the structured content but do not recite any additional elements, therefore they cannot provide a practical application or significantly more.
Claim 4, 15, 18 further defines the output of the quality test, but does not recite any additional elements, therefore they cannot provide a practical application or significantly more.
Claim 5, further defines use of the results, but does not recite any additional elements, therefore they cannot provide a practical application or significantly more.
Claims 6-8, 12, further defines how the test is activated and updated, but do not recite any additional elements, therefore they cannot provide a practical application or significantly more.
Claims 9-11, 14, 16, further define transmission of data, however this additional element has already been considered above, and is therefore not sufficient to provide a practical application and/or significantly more.
Claim 13, further defines criteria for determination of eligibility, but does not recite any additional elements, therefore they cannot provide a practical application or significantly more.
Claims 19-23, 26-28 and 30-33, further define criteria of quality test but do not recite any additional elements, therefore they cannot provide a practical application or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-10, 14-18, 23 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0278448 (hereafter “Sadeghi”), in view of U.S. Patent Pub. No. 2005/0234740 (hereafter “Krishnan”), in view of U.S. Patent Pub. No. 2016/0321559 (hereafter “Rose”), in view of U.S. Patent Pub. No. 2017/0185720 (hereafter “Downs”).

	Regarding (Currently Amended) claim 1, Sadeghi teaches a method for checking the quality of data content in a structured clinical record (Sadeghi: paragraph [0009], “analyze a medical report to determine whether the medical report includes at least one instance of at least one category selected from a group consisting of: gender error, laterality error, and critical finding”, paragraphs [0127]-[0131], “an EHR is maintained as a structured data representation, such as a database with structured fields. Each piece of information stored in such an EHR is typically represented as a discrete (e.g., separate) data item occupying a field of the EHR database… Data items or fields in such an EHR are structured in the sense that only a certain limited set of valid inputs is allowed for each field”. Also see, paragraph [0138]), comprising: […];
--in response to a triggering event selected from among a plurality of different triggering events occurring, providing a data quality test that checks the content of at least a portion of the data content in the structured clinical record (Sadeghi: Figures 1, 6, paragraphs [0056]-[0060], “a quality assurance (QA) tool for use in processing medical reports… the QA tool A105 may be provided to the user A120 as part of a bundle of capabilities related to creating and processing medical reports… processing such as checking for errors and/or critical results”, paragraphs [0110]-[0111], “an indication may be received from a user at act A605… the indication may be an explicit request to initiate quality assurance checking on one or more medical reports, an indication that the user is ready to "sign" one or more medical reports, or any other type of indication that may trigger a quality assurance check”. Also see, paragraphs [0127]-[0131], [0138]);
--determining, by applying the data quality test to the portion of the data content, according to a test suite encoded with the data quality test, whether the portion of the data content is structured according to a scheme in which the portion of the data content is mapped to medical concepts (Sadeghi: Figures 1-3, paragraph [0062], “the QA tool A105 may invoke a NLU engine to process the medical reports to be quality assured… a lexicon of medical terms, an ontology linked to medical terms”, paragraphs [0064]-[0065], “the QA tool A105 uses a CLU engine A145 to identify errors and/or critical results in medical reports… the QA tool A105 may check a medical report as soon as the report text becomes available and/or before the author "signs" the report”, paragraph [0068]-[0069], “the controller A165 may extract certain data from the report, such as the text to be checked and/or any desired combination of metadata that may be used to inform the CLU engine's analysis… the CLU client A155 may forward output received from the CLU engine A145 to a resolver component A170 of the QA Tool A105 for further processing… and identify any errors and/or critical results of interest to the resolver A170”, paragraph [0100], “an ontology linked to medical terms may be used by a CLU engine in some embodiments and may facilitate identifying errors and/or critical results in a medical report”, paragraphs [0206]-[0209], “a normalization/coding process in some embodiments may be applied to identify the standard form and/or code corresponding to each extracted medical fact that was stated in a non-standard way… the normalization/coding process may output multiple alternative hypotheses, e.g., with corresponding probabilities, for the standard form and/or code corresponding to an individual extracted fact”), […],
--the data quality test identifying which data elements within the portion of the data content to evaluate and which validation rules or checks to apply to the data elements (Sadeghi: Figures 1-3, paragraph [0068]-[0069], “the controller A165 may extract certain data from the report, such as the text to be checked and/or any desired combination of metadata that may be used to inform the CLU engine's analysis… the CLU client A155 may forward output received from the CLU engine A145 to a resolver component A170 of the QA Tool A105 for further processing… and identify any errors and/or critical results of interest to the resolver A170… a rule may search the CLU engine output for an extracted fact of "laterality mismatch" type, "gender mismatch" type, "critical result" type, etc. The rules may take any form and may depend on the format of the CLU engine output”. The Examiner notes extraction of data reads on identification of data elements to evaluate), […]; 
--returning the results of the data quality test (Sadeghi: Figure 3, 6-7, paragraph [0085], “FIG. 3 shows the illustrative user interface A200 of FIG. 2, with a popup window A300 to notify a user that one or more alerts have been triggered during a quality assurance check… the popup window identifies the types of alerts generated and the number of alerts for each such type (e.g., "1 Gender Mismatch" and "1 Critical Test Result") and prompts the user to refer to the QA pane A205 for details”); and 
--when the results of the data quality test indicate that the evaluated data elements are accurately structured within a threshold level, providing a copy of the portion of the data content to one or more recipients, the copy comprising the evaluated data elements (Sadeghi: Figure 2, paragraph [0053], “radiologist creating a report may be required to resolve, or at least acknowledge, every alert before he is able to "sign off' on the report”, paragraphs [0073]-[0080], “an illustrative user interface A200 for creating and/or reviewing medical reports… The Report pane A210 may display the text of a medical report for a user's review… the simultaneous display of the QA paneA205 and the Report paneA210 may allow a user to determine efficiently whether the system has correctly identified an error or critical result with respect to an alert. In some embodiments, the report text may be displayed in the Report pane A210 in such a manner as to differentiate one or more portions of text that triggered an alert. This may allow the user to quickly identify where triggering text is located in the medical report…. the entire text is displayed.”, paragraph [0122], “a confidence value may be computed for a candidate of an error or critical result… A threshold confidence level may be set so that a candidate is flagged as an error or critical result if it is associated with a confidence value above the threshold level. This threshold may be applicable to all types of errors and/or critical results, or a different threshold may be used for each type of errors and/or critical results”. The Examiner notes the report pane may display the entire report (i.e., at least a copy of the portion of the data content) and is presented along with the QA pane displaying the determined discrepancies, the Examiner interprets the threshold confidence for determination of error reads on a threshold level determination of the quality and when no errors are found would provide a copy of the evaluated content in the report pane and teaches what is required of the claim under the broadest reasonable interpretation).
Sadeghi may not explicitly teach (underlined below for clarity):
--ingesting data from a plurality of electronically stored data sources, the data sources comprising unstructured or differently-structured data; structuring the data from the plurality of data sources to generate a structured clinical record;
Krishnan teaches ingesting data from a plurality of electronically stored data sources, the data sources comprising unstructured or differently-structured data; structuring the data from the plurality of data sources to generate a structured clinical record (Krishnan: Figure 12, paragraph [0029], “medical data (healthcare provider data) is collected from one or more different healthcare organizations… The medical data may be obtained from a variety of different structured and/or unstructured data sources that are typically maintained at clinical sites”, paragraph [0035], “After the healthcare provider data is collected (step 200)… the patient data will be processed to extract relevant patient information, which is used for producing structured clinical information…  the clinical information structuring method (131-1) can be invoked to process the collected de-identified healthcare provider to generate structured clinical information”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include collecting unstructured data from various sources and structuring the data into a report as taught by Krishnan within the use of structured data for QA testing as taught by Sadeghi with the motivation of “making it easier to collect and analyze patient information” (Krishnan: paragraph: [0003]).
Sadeghi and Krishnan may not explicitly teach (underlined below for clarity):
--the test suite selected from among a plurality of possible test suites,
Rose teaches the test suite selected from among a plurality of possible test suites (Rose: paragraph [0229], “The framework includes two test suites”),
One of ordinary skill in the art before the effective filing date would have found it obvious to include using multiple test suites as taught by Rose within the use of a test suite to perform QA testing as taught by Sadeghi and Krishnan with the motivation of “allow users to perform and visualize systematic experiments comparing the performance of a large number of different strategies” (Rose: paragraph [0255]).
Sadeghi, Krishnan and Rose may not explicitly teach (underlined below for clarity):
--wherein the test suite comprises a genetic testing test suite, wherein the data quality test within the genetic testing test suite includes molecular variant criteria comprising identifying a gene and a type of molecular variant of the gene;
Downs teaches wherein the test suite comprises a genetic testing test suite, wherein the data quality test within the genetic testing test suite includes molecular variant criteria comprising identifying a gene and a type of molecular variant of the gene (Downs: paragraph [0017], “calculate a variant score for information in the genetic information database”, paragraph [0134], “a variant score can be based on factors such as data quality… The data quality score can be based on an objective level of confidence… The ClinVar database utilizes a metric to assess a level of confidence in information submitted… the criteria required to assign a variant to each category”. The Examiner notes this is a genetic testing suite, which includes molecular variant criteria for identifying a confidence of a gene and variant of the gene, which teaches what is required of the claim limitation);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a genetic testing suite and molecular variant criteria as taught by Downs within the quality assurance testing of structured data as taught by Sadeghi, Krishnan and Rose with the motivation of “providing an increase in the data available to clinical laboratories and genetic test developers” (Downs: paragraphs [0002]-[0005]).

Regarding (Original) claim 3, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, and further teaches wherein: the structured clinical record includes genetic testing results, and the data quality test includes a data sufficiency criterion that checks if the genetic testing results are complete (Downs: paragraph [0017], “calculate a variant score for information in the genetic information database… the variant score is calculated at least in part based on… a data quality score”, paragraphs [0090]-[0093], “curation of variant information while protecting the proprietary nature of information submitted to the system… details of the biomarkers, such as the particular variants submitted, estimates of the effects of the variants submitted, demographic information on the source of the biomarkers… review the submitted biomarkers and any supporting information submitted by the submitters 10 in order to determine the quality of data submitted”, paragraph [0096], “generate a test result 4, as represented by arrow 15. The test result 4 can be transmitted to the requesting clinician or patient 1”, paragraph [0134], “data quality score can be independent of the curation score, and can be based on factors such as the amount, type, and quality of data submitted by the submitter”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 5, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, and further teaches updating the structured clinical record data in response to the results (Sadeghi: paragraph [0142], “add to the clinical documentation of the patient encounter for quality review purposes”, paragraphs [0146]-[0148], “fact review system may allow a user to add, delete and/or modify (collectively referred to as "change") a medical fact extracted”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 6, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, and further teaches wherein the step of applying the data quality test to the portion of the data content is performed in response to an on-demand request from a user initiating the data quality test to the portion of the data content (Sadeghi: Figure 1, paragraph [0057], “allow a user A120 to access the QA tool A105 from a QA user interface A125”, paragraph [0067]-[0068], “a controller component A165 of the QA tool A105 may interact with the QA user interface A125 to receive medical reports to be processed and/or to return processing results. Upon receiving a medical report from the QA user interface A125 or some other source, the controller A165 may extract certain data from the report, such as the text to be checked and/or any desired combination of metadata that may be used to inform the CLU engine's analysis”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 7, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, and further teaches wherein the step of applying the data quality test to the portion of the data content is performed in response to initiating the data quality test via a background service (Sadeghi: paragraphs [0064]-[0065], “the QA tool A105 uses a CLU engine A145 to identify errors and/or critical results in medical reports. In this embodiment, the CLU engine A145 is implemented as a process running at a data center A150, which may be a cloud computing facility or some other type of facility that is capable of performing computational tasks associated with the CLU engine A145… the QA tool A105 may operate in real time. For example, in some embodiments, the QA tool A105 may check a medical report as soon as the report text becomes available”. Also see, paragraph [0084]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 8, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 7, and further teaches making, reviewing, and approving new code commits capturing modifications to the data quality test; and merging the new code commits into one or more code branches for subsequent application build phases (Sadeghi: paragraph [0054], “a user's feedback (e.g., acceptance or rejection of an alert) may be used as additional training data to adapt the statistical model. Thus, adaptation may be performed continually as the system is being used”, paragraph [0147], “a fact review system may allow a clinician or other user to directly add a clinical fact… when such a fact is added, the fact extraction component may be updated for that user… to re-train a statistical fact extraction model to associate the selected word(s) with the added fact”. The Examiner notes the feedback and adding of facts (i.e., making, reviewing and approving code commits) are modifications to the QA tool (i.e., data quality test) and are merged into the tool).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 9, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, and further teaches receiving and processing additional structured data (Sadeghi: Figure 1, paragraph [0057], “allow a user A120 to access the QA tool A105 from a QA user interface A125”, paragraph [0067]-[0068], “a controller component A165 of the QA tool A105 may interact with the QA user interface A125 to receive medical reports to be processed and/or to return processing results. Upon receiving a medical report from the QA user interface A125 or some other source, the controller A165 may extract certain data from the report, such as the text to be checked and/or any desired combination of metadata that may be used to inform the CLU engine's analysis”. The Examiner notes the user can continually access and provide data to be processed);
--applying the data quality test to the additional structured data (Sadeghi: Figures 1-3, paragraph [0062], “the QA tool A105 may invoke a NLU engine to process the medical reports to be quality assured”, paragraphs [0064]-[0065], “the QA tool A105 uses a CLU engine A145 to identify errors and/or critical results in medical reports… the QA tool A105 may check a medical report as soon as the report text becomes available and/or before the author "signs" the report”, paragraph [0068]-[0069], “the controller A165 may extract certain data from the report, such as the text to be checked and/or any desired combination of metadata that may be used to inform the CLU engine's analysis… the CLU client A155 may forward output received from the CLU engine A145 to a resolver component A170 of the QA Tool A105 for further processing… and identify any errors and/or critical results of interest to the resolver A170”); and
--returning the results of the data quality test applied to the additional structured data (Sadeghi: Figure 3, 6-7, paragraph [0085], “FIG. 3 shows the illustrative user interface A200 of FIG. 2, with a popup window A300 to notify a user that one or more alerts have been triggered during a quality assurance check… the popup window identifies the types of alerts generated and the number of alerts for each such type (e.g., "1 Gender Mismatch" and "1 Critical Test Result") and prompts the user to refer to the QA pane A205 for details”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 10, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 9, and further teaches wherein the receiving and processing steps automatically trigger the applying step (Sadeghi: Figure 1, paragraph [0057], “allow a user A120 to access the QA tool A105 from a QA user interface A125”, paragraph [0067]-[0068], “a controller component A165 of the QA tool A105 may interact with the QA user interface A125 to receive medical reports to be processed and/or to return processing results. Upon receiving a medical report from the QA user interface A125 or some other source, the controller A165 may extract certain data from the report, such as the text to be checked and/or any desired combination of metadata that may be used to inform the CLU engine's analysis”. Also see, paragraphs [0064]-[0065]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 14, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, and further teaches receiving and structuring unstructured data substantially in real time as it is being entered by a user into the clinical record, wherein the portion of the data content comprises the resulting structured data (Sadeghi: paragraph [0121], “the one or more portions of identified text may be analyzed in context to determine whether they include one or more errors and/or critical results”, paragraph [0131]-[0133], “the automatic extraction of discrete medical facts (e.g., clinical facts), such as could be stored as discrete structured data items in an electronic medical record, from a clinician's free-form narration of a patient encounter. In this manner, free-form input may be provided, but the advantages of storage, maintenance and accessing of medical documentation data in electronic forms may be maintained”. The Extracted and structured data is analyzed).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 15, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 14, and further teaches wherein the returning step includes informing the user of errors or incomplete information in the unstructured data (Sadeghi: Figure 3, 6-7, paragraph [0085], “FIG. 3 shows the illustrative user interface A200 of FIG. 2, with a popup window A300 to notify a user that one or more alerts have been triggered during a quality assurance check… the popup window identifies the types of alerts generated and the number of alerts for each such type (e.g., "1 Gender Mismatch" and "1 Critical Test Result") and prompts the user to refer to the QA pane A205 for details”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 16, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 15, and further teaches receiving revisions to the unstructured data substantially in real time from the user; and repeating the structuring, initiating, and returning steps to determine whether the errors or incomplete information have been corrected (Sadeghi: paragraph [0069], “a rule may search the CLU engine output for an extracted fact of "laterality mismatch" type, "gender mismatch" type, "critical result" type, etc.”, paragraph [0231], “the user may add, delete, or change one or more words in the text narrative, and then the text narrative may be re-processed by fact extraction component 104 to extract an updated set of medical facts”. Also see, paragraph [0147]. The Examiner notes updates to the unstructured data repeat the structuring and processing process to extract facts).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 17, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, and further teaches wherein the structured clinical record is stored in an electronic health record (Sadeghi: paragraphs [0127]-[0130], “an EHR is maintained as a structured data representation, such as a database with structured fields. Each piece of information stored in such an EHR is typically represented as a discrete (e.g., separate) data item occupying a field of the EHR database”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 18, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, and further teaches wherein the data quality test comprises a cancer diagnosis criteria (Sadeghi: paragraph [0034], “pathology mismatches (e.g., ovarian cancer for a male patient)”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 23, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, and further teaches wherein the data quality test comprises a medication criteria (Sadeghi: paragraph [0141], “an alert may be generated when the set of facts indicate that the patient has been prescribed a certain medication (drug A) in addition to a certain other medication (drug B) with which it negatively interacts, such that the two medications should not be prescribed together”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 30, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, and further teaches wherein the data quality test comprises a gender criteria (Sadeghi: paragraph [0009], “analyze a medical report to determine whether the medical report includes at least one instance of at least one category selected from a group consisting of: gender error, laterality error, and critical finding”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 31, Sadeghi, Krishnan, Rose and Downs teach the limitations of claim 1, and further teaches wherein the step of identifying a gene and a type of molecular variant comprises identifying the gene from among a plurality of possible genes (Downs: paragraph [0120], “a biomarker identifier”. Also see, Figure 9, paragraph [0165]. The Examiner notes use of a biomarker identifier is identification of a gene from a plurality of genes already with identifiers).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 32, Sadeghi, Krishnan, Rose and Downs teach the limitations of claim 1, and further teaches wherein the step of identifying a gene and a type of molecular variant comprises identifying the type of molecular variant from among a plurality of possible variants (Downs: paragraph [0098], “the location of the variant in the genome, the type of variant, such as a copy number variation, SNP, translocation, duplication, deletion, addition, or any other genetic variants known in the art”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 33, Sadeghi, Krishnan, Rose and Downs teach the limitations of claim 1, and further teaches wherein the step of determining whether the portion of the data content is structured into a scheme comprises determining whether the identified gene and type of molecular variant correspond to a proper combination of gene and type of molecular variant (Downs: paragraph [0135], “review the submitted evidence and assertions in conformance with any known standards or guidelines, including the ACMG rules for interpretation of sequence variants”, paragraph [0165], “obtains known non-reference genetic variants with the known associated classification from public curated and scored databases 714”. The Examiner notes known reference variants correspond with genes and is a determination of proper combination).
The motivation to combine is the same as in claim 1, incorporated herein.

Claims 2, 11-12, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0278448 (hereafter “Sadeghi”), U.S. Patent Pub. No. 2005/0234740 (hereafter “Krishnan”), U.S. Patent Pub. No. 2016/0321559 (hereafter “Rose”) and U.S. Patent Pub. No. 2017/0185720 (hereafter “Downs”) as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2017/0053074 (hereafter “Enzmann”).

Regarding (Original) claim 2, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, but may not explicitly teach wherein the structured clinical record includes a diagnosis date and a diagnostic test date, and the data quality test checks if the diagnostic test date is prior to the diagnostic date.
Enzmann teaches wherein the structured clinical record includes a diagnosis date and a diagnostic test date, and the data quality test checks if the diagnostic test date is prior to the diagnostic date (Enzmann: claim 1, “An automated system for quality control”, Table 1, “Functions of QA Software Code… dateMatch(b, r, dCol)… Checks that radiology date is before biopsy date”. The Examiner notes this is a quality check if a test date is before a diagnosis date).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a quality check on dates of tests and diagnosis as taught by Enzmann within the quality assurance checking of structured data as taught by Sadeghi, Krishnan, Rose and Downs with the motivation of improving “the quality and utility of radiology reports” (Enzmann: paragraph [0011]).

Regarding (Original) claim 11, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 9, but may not explicitly teach wherein the data quality test includes evaluating the additional structured data relative to other patient record data received via other sources.
Enzmann teaches wherein the data quality test includes evaluating the additional structured data relative to other patient record data received via other sources (Enzmann: paragraphs [0012]-[0013], “objectively measure the diagnostic accuracy and value of diagnostic imaging reports (e.g. radiology) based on a comparison against a "precision diagnosis" rendered by other clinical data sources”).
The motivation to combine is the same as in claim 2, incorporated herein.

Regarding (Original) claim 12, Sadeghi, Krishnan, Rose, Downs, and Enzmann teaches the limitations of claim 11, and further teaches wherein the additional structured data is checked by the data quality test or a different data quality test (Sadeghi: Figures 1-3, paragraph [0062], “the QA tool A105 may invoke a NLU engine to process the medical reports to be quality assured”, paragraphs [0064]-[0065], “the QA tool A105 uses a CLU engine A145 to identify errors and/or critical results in medical reports… the QA tool A105 may check a medical report as soon as the report text becomes available and/or before the author "signs" the report”, paragraph [0068]-[0069], “the controller A165 may extract certain data from the report, such as the text to be checked and/or any desired combination of metadata that may be used to inform the CLU engine's analysis… the CLU client A155 may forward output received from the CLU engine A145 to a resolver component A170 of the QA Tool A105 for further processing… and identify any errors and/or critical results of interest to the resolver A170”).
The motivation to combine is the same as in claim 2, incorporated herein.

Regarding (Original) claim 19, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test comprises a date of cancer diagnosis criteria.
Enzmann teaches wherein the data quality test comprises a date of cancer diagnosis criteria (Enzmann: claim 1, “An automated system for quality control”, Table 1, “Functions of QA Software Code… dateMatch(b, r, dCol)… Checks that radiology date is before biopsy date”. The Examiner notes this is a quality check if for a date and would be obvious to use with the cancer as taught by Sadeghi).
The motivation to combine is the same as in claim 2, incorporated herein.

Regarding (Original) claim 21, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test comprises a date of recurrence criteria.
Enzmann teaches wherein the data quality test comprises a date of recurrence criteria (Enzmann: claim 1, “An automated system for quality control”, Table 1, “Functions of QA Software Code… dateMatch(b, r, dCol)… Checks that radiology date is before biopsy date”. The Examiner notes this is a quality check that can be used for recurrence after initial diagnosis).
The motivation to combine is the same as in claim 2, incorporated herein.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0278448 (hereafter “Sadeghi”), U.S. Patent Pub. No. 2005/0234740 (hereafter “Krishnan”), U.S. Patent Pub. No. 2016/0321559 (hereafter “Rose”) and U.S. Patent Pub. No. 2017/0185720 (hereafter “Downs”) as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2007/023937 (hereafter “Reiner”).

Regarding (Original) claim 4, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, but may not explicitly teach wherein the results of the data quality test are returned in a"% success" format.
Reiner teaches wherein the results of the data quality test are returned in a"% success" format (Reiner: paragraph [0105], “QA percentage score”. Also see, paragraph [0088]).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a percentage success as taught by Reiner within the quality assurance testing of structured data as taught by Sadeghi, Krishnan, Rose and Downs with the motivation of “improve feedback among users” (Reiner: paragraph [0008]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0278448 (hereafter “Sadeghi”), U.S. Patent Pub. No. 2005/0234740 (hereafter “Krishnan”), U.S. Patent Pub. No. 2016/0321559 (hereafter “Rose”) and U.S. Patent Pub. No. 2017/0185720 (hereafter “Downs”) as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2005/0182657 (hereafter “Abraham-Fuchs”).

Regarding (Original) claim 13, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test checks the content of at least a portion of the data content in the structured clinical record against clinical attributes required for inclusion in or exclusion from a clinical trial; and determining eligibility of the patient for the clinical trial based in part on the results of the data quality test.
Abraham-Fuchs teaches wherein the data quality test checks the content of at least a portion of the data content in the structured clinical record against clinical attributes required for inclusion in or exclusion from a clinical trial; and determining eligibility of the patient for the clinical trial based in part on the results of the data quality test (Abraham-Fuchs: paragraph [0006], “assist in recruiting patients for the study, as well as selecting an appropriate investigator/investigators and appropriate clinical trial site(s)”, paragraph [0009], “automated, supervision of compliance with quality criteria and/or a need for a systematic and preferably automated way to check quality compliance of a clinical study”, paragraphs [0039]-[0040], “Patient inclusion criteria… Patient exclusion criteria”, paragraph [0065], “measures of quality and/or compliance with various protocol rules of the clinical study criteria”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include inclusion/exclusion criteria for determining clinical trial eligibility as taught by Abraham-Fuchs within the quality control of structured data s taught by Sadeghi, Krishnan, Rose and Downs with the motivation of “improve the clinical study or clinical study process” (Abraham-Fuchs: paragraph [0009]).

Claims 20, 22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0278448 (hereafter “Sadeghi”), U.S. Patent Pub. No. 2005/0234740 (hereafter “Krishnan”), U.S. Patent Pub. No. 2016/0321559 (hereafter “Rose”) and U.S. Patent Pub. No. 2017/0185720 (hereafter “Downs”) as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2021/0043275 (hereafter “Landau”).

Regarding (Original) claim 20, Sadeghi, Krishnan, Rose and Downs Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test comprises a metastatic cancer diagnosis criteria.
Landau teaches wherein the data quality test comprises a metastatic cancer diagnosis criteria (Landau: paragraph [0015], “a method for genetic screening a subject for cancer is provided… The probability can be calculated as a function of features selected from the group comprising mapping-quality (MQ), variant base-quality (MBQ), position-in-read (PIR), mean read base quality (MRBQ), and combinations thereof”, paragraph [0204]-[0205], “the sample comprises a primary or metastatic tumor… Tumor that has metastasized may be sampled from nearby tissues or lymph nodes (primary metastasis) or from parts of the body that are farther away (distant metastasis)”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using metastatic cancer as criteria as taught by Landau within the cancer analysis and criteria for quality assurance as taught by Sadeghi, Krishnan, Rose and Downs with the motivation of improving cancer diagnosis quality assurance (Landau: paragraph [0008]).

Regarding (Original) claim 22, Sadeghi, Krishnan, Rose and Downs Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test comprises a staging criteria.
Landau teaches wherein the data quality test comprises a staging criteria (Landau: paragraph [0015], “a method for genetic screening a subject for cancer is provided… The probability can be calculated as a function of features selected from the group comprising mapping-quality (MQ), variant base-quality (MBQ), position-in-read (PIR), mean read base quality (MRBQ), and combinations thereof”, paragraph [0025], “diagnosis of early cancer disease in an undiagnosed and or asymptomatic patient. Particularly, the subject is a patient with early stage cancer which is in stage I to III.”).
The motivation to combine is the same as in claim 20, incorporated herein.

Regarding (Original) claim 26, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test comprises a tumor mutational burden criteria.
Landau teaches wherein the data quality test comprises a tumor mutational burden criteria (Landau: paragraph [0010], “discriminate between systemic errors and somatic mutations caused by cancer”, paragraph [0015], “a method for genetic screening a subject for cancer is provided… The probability can be calculated as a function of features selected from the group comprising mapping-quality (MQ), variant base-quality (MBQ), position-in-read (PIR), mean read base quality (MRBQ), and combinations thereof”. Also see, paragraph [0038], [0053]).
The motivation to combine is the same as in claim 20, incorporated herein.

Regarding (Original) claim 27, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test comprises a microsatellite instability criteria
Landau teaches wherein the data quality test comprises a microsatellite instability criteria (Landau: paragraph [0015], “a method for genetic screening a subject for cancer is provided… The probability can be calculated as a function of features selected from the group comprising mapping-quality (MQ), variant base-quality (MBQ), position-in-read (PIR), mean read base quality (MRBQ), and combinations thereof”, paragraph [0435], “the cancer signature comprises… microsatellite instability (MSI) signature”).
The motivation to combine is the same as in claim 20, incorporated herein.

Regarding (Original) claim 28, Sadeghi, Krishnan, Rose and Downs teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test comprises a PARP inhibitor criteria.
Landau teaches wherein the data quality test comprises a PARP inhibitor criteria (Landau: paragraph [0015], “a method for genetic screening a subject for cancer is provided… The probability can be calculated as a function of features selected from the group comprising mapping-quality (MQ), variant base-quality (MBQ), position-in-read (PIR), mean read base quality (MRBQ), and combinations thereof”, paragraph [0446], “wherein the therapy nomination comprises PARP-inhibitor for BRCA signature,”).
The motivation to combine is the same as in claim 20, incorporated herein.

Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive. Applicants arguments will be addressed herein below in the order in which they appear in the response filed on 24 March 2022.

Rejections under 35 U.S.C. § 112
Regarding the rejection of claim 33, in view of the amendments the new matter rejection has been removed.

Rejections under 35 U.S.C. § 101
Regarding the rejection of claims 1-23, 26-28, and 30-33, the Examiner has considered the Applicant’s arguments but does not find them persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
like Example 42, claim 1 ("Example 42") in the Office's Subject Matter Eligibility Examples, claim 1 ingests data from multiple sources and converts that information into a standardized format (by structuring it). See https://www.uspto.gov/sites/default/fi les/documents/l 01 exa1nples 37to42 20 l 90107.pdt~ pp. 17-20. Then, whereas Example 42 merely transmits a message to users so that each of them have access to updated information, amended claim 1 affirmatively provides to one or more recipients a copy of the portion of the data content, the copy comprising the data elements evaluated by the recited data quality test… Applicant's specification highlights similar challenges, but with the data not being limited to just a particular patient's records. For example, paragraph [0002] notes that "a challenge to heath systems" is "providing the right resources to their clinicians, at the right time, for the right patients." Paragraphs [0003] through [0006] elaborate that those right resources can be found in a multiplicity of possible sources, including, for example, "clinical documents and records, such as diagnosis, progress notes, pathology reports, radiology reports, lab test results, follow-up notes, images, and flow sheets," but that data from multiple sources may not be functionally accessible because it is not structured or because it is structured in different formats as compared to other sources, either within a single institution or across multiple institutions Thus, Applicant's claim 1, like claim 1 in Example 42 addresses this "gap in data accessibility[, which] can limit a hospital system's ability to plan for precision medicine care, which in turn limits a clinician's ability to provide such care."… claim 1 recites that the post-structuring steps occur in response to a triggering event selected from among a plurality of different triggering events occurring. Thus, the claim recites an improvement over traditional QA methods for electronic data without such multi-trigger functionality, providing the integration of an additional practical application and/or an indication that this functionality recites significantly more than the alleged abstract idea…. Applicant respectfully submits that this element improves the functioning of the QA technology such that it integrates a practical application into the claim and/or that it represents an inventive concept beyond that which is well-understood, routine, and conventional.

The Examiner respectfully disagrees.
	It is respectfully submitted, unlike Example 42, Applicant’s claims do not recite a solution to a technical problem, as Applicant’s claims are directed toward gathering of data and performing a quality test and providing the results of the quality test to a user, which is not a technical solution to a technical problem. In particular, paragraph [0002] of Applicant’s specification recites the need for system of analysis of data, unlike the argued need for structured data the paragraph is describing the need for better analysis of data, which is not a technical problem. With respect to paragraphs [0003]-[0006], the claims recite technical problems related to the storage and organization of a non-structured clinical data, however the specification does not set forth, nor does the claim recite a technical solution to this technical problem. Instead, the claim and paragraph [0006] recite a solution of “Determination of data quality across various data sources”, without actually providing a technical solution to the problem. In particular, the claim does not store or organize the generated structured clinical record, instead a quality test is applied on portions of data, and a result of the determination including evaluated elements is provided to a recipient. The claim does not recite any organization of the generated structed clinical record and instead only analyzes the data and provides results of the analysis to a recipient which is not a technical solution to a technical problem.
Additionally, with respect to the “triggering”, this is detection of information to perform a quality test and is part of the abstract idea, only the additional elements can provide a practical application and/or significantly more. 

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-23, 26-28, and 30-33, the Examiner has considered Applicant’s arguments; however, the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
Sadeghi does not teach or suggest determining, by applying a data quality test, whether a portion of data content is structured according to a scheme in which the portion of the data content is mapped to medical concepts… Sadeghi discloses looking for those errors or findings, and only those errors or findings… Thus, while Sadeghi discloses that an ontology may be used in its methodology to help evaluate the terms in a record, it does not affirmatively disclose determining, according to a test suite encoded with a data quality test, whether a portion of data content is structured according to a scheme in which the portion of the data content is mapped to medical contents… Additionally, claim 1 recites that the data quality test identifies which data elements within the portion of the data content to evaluate and which validation rules or checks to apply to the data elements… In other words, the resolver is not identifying which data elements to evaluate but instead reviews everything that is being fed into it.

The Examiner respectfully disagrees.
	It is respectfully submitted, Sadeghi teaches a QA tool, that can identify whether data is structured according to an ontology (i.e., a scheme in which the portion of the data content
is mapped to medical concepts). In particular, Figure 1, and paragraphs [0068]-[0069], describe the QA tool, an ontology is described as being used in paragraph [0100] in making the determinations about critical results and errors (i.e., results of the QA tool), and paragraphs [0206]-[0209], describe normalization of facts extracted from the text of the document as part of the QA tool, in which terms any non-standardized terms are identified and potential standardized forms according to the ontology are identified. The Examiner interprets that under the broadest reasonable interpretation the discussion of use of ontology in paragraph [0100] and the identification of terms in non-standard format teaches what is required of a quality test to test whether a portion of the content is structured in a scheme of a medical concept.
	Additionally, the Examiner notes Figure 1, shows the QA Tool A105, contain CLU Client A155 and Resolver A170, therefore the QA tool is making the identification of which data to evaluate, which teaches what is required of the claim under the broadest reasonable interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.L./Examiner, Art Unit 3626    


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626